Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7-10, 14 and 15 is/are rejected under 35 U.S.C. 102(A1/A2) as anticipated by Tanaka (US 2006/0278276) or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka in view of Doyle (US 5,730,181).

Regarding claim 1, Tanaka discloses a mass flow control system comprising:
a channel (4, 6, 6A, 6B) through which a fluid flows,
a first apparatus (40A) that is a mass flow controller which comprises a flow control valve (10) interposed in said channel and configured such that opening of the flow control valve is controlled based on a property of a control signal (from 18 to 28), said first apparatus comprising a first housing (that of 18, as shown in FIG 2),
a second apparatus (40B) that is an apparatus disposed outside said first apparatus, said second apparatus comprising a second housing (that of the larger housing surrounding 50, 28, 18, etc. as seen in FIG 2), and
at least one control section (18) located in either one or both said first housing of said first apparatus and said second housing of said second apparatus (18 is located in inside of the housing of 18 as shown in FIG 2, and is also located in the larger housing that surrounds 50, 28, 18, etc.), and
said first apparatus comprises an internal sensor (12, 16) that is a flow sensor,
said control section (18) is configured so as to be able to perform a first operation  mode (the “normal mode”) in which the property of said control signal is specified based on an 
said mass flow control system is configured so as to control a flow rate of said fluid flowing through said channel (e.g., para. 0085), wherein:
said second apparatus comprises an external sensor that is at least one detection means (46, 51, 48, which are external to the first apparatus)
said control section is configured so as to be able to switch between said first operation mode (the “normal mode”; see para. 0089 – control section 18 receives a set point from host computer during the normal mode, and switches to receiving a the flow set signal from 48 during the test operating mode) and a second operation mode (the “test operating mode”) in which the property of said control signal is specified based on at least an external signal that is a detection signal output from said external sensor (from 51, 46, and 48; see paragraphs 0086-0088 and FIGS 4-5, which provide an overview of the test operating mode, further described at paragraphs 0089-0129) and perform the second operation mode (as described, the test operating mode is actually performed).
Should it for any reason be determined that Tanaka does not disclose the first housing of the mass flow controller, then see Doyle, which teaches that it was known in the art at the time of filing to form a first apparatus that is a mass flow controller which comprises a first housing (labeled as 10).  To modularize Tanaka’s system and provide protection to the mass flow controller, it would have been obvious to form a housing of the mass flow controller, as taught by Doyle, with the controller therein.

2. The mass flow control system according to Claim 1, further comprising:
a means of communication configured so as to transmit said external signal to said control section from said external sensor (see para. 0089, 18 receives a signal from 48; alternatively the control section is read to include 48, which receives the signals from sensors 48, 51).
3. The mass flow control system according to Claim 1, wherein:
said external sensor is a flow sensor (46, 51 is used for calculating flow rate).
4. The mass flow control system according to Claim 3, wherein:
said control section is configured such that the property of said control signal is specified based on magnitude of difference between said internal signal and said external signal in said second mode (see step S34, para. 0123).

8. The mass flow control system according to Claim 1, further comprising: a tank (44) that is an airtight container having an inlet (50A) through which said fluid flows in and an outlet (50B) through which said fluid flows out and interposed in said channel (6).
9. The mass flow control system according to Claim 8, wherein: said external sensor is a pressure sensor (46) configured so as to detect pressure of said fluid existing inside said tank (e.g., at the beginning of the test mode).
10. The mass flow control system according to Claim 8, wherein: said external sensor is a temperature sensor (51) configured so as to detect temperature of said fluid existing inside said tank.
14. The mass flow control system according to Claim 2 wherein: said external sensor is a flow sensor (46 and 51 are used to measure flow, note that all “flow sensors” measure a different parameter which is converted to flow, such as differential pressure or rotational speed, which parameter is then converted to flow rate, just as the temperature and pressure are converted to flow rate by Tanaka,).
15. The mass flow control system according to Claim 2, further comprising: a tank (44) that is an airtight container having an inlet (50A) through which said fluid flows in and an outlet (50B) through which said fluid flows out and interposed in said channel (6). 


Claim(s) 1, 8 and 11 is/are rejected under 35 U.S.C. 103 as being obvious over Minami (US 2011/0155264) in view of Doyle.


1. A mass flow control system comprising:
a channel (11, 12) through which a fluid flows,
a first apparatus (3) that is a mass flow controller which comprises a flow control valve (32) interposed in said channel and configured such that opening of the flow control valve is controlled based on a property of a control signal (that sent from 332 to 32), 
a second apparatus (2) that is an apparatus disposed outside said first apparatus, 
at least one control section (333) 
said first apparatus comprises an internal sensor (31) that is a flow sensor,
said control section (332, 333) is configured so as to be able to perform a first operation mode (that described at para. 0065) in which the property of said control signal is specified based on an internal signal that is a detection signal output from said internal sensor (the sensed flow rate from sensor 31; see para. 0065), and
said mass flow control system is configured so as to control a flow rate of said fluid flowing through said channel (e.g., para. 0065), wherein:
said second apparatus comprises an external sensor that is at least one detection means (21 is a partial pressure measurement sensor that is external to the first apparatus, 241 calculates the concentration using data from 21),
said control section is configured so as to be able to switch between said first operation mode and a second operation mode (that of para. 0066) in which the property of said control signal is specified based on at least an external signal (from 21, 241) that is a detection signal output from said external sensor (21, 241) and perform the second operation mode (as described, the second mode is actually performed).

Minami does not disclose the first and second apparatus to have first and second housings, respectively, as claimed.   However Doyle teaches that it was known in the art at the time of filing to form such apparatus to have its own housing (labeled as 10), with a similar controller (of FIG 7) provided therein.  To provide protection to Minami’s first 

8. The mass flow control system according to Claim 1, further comprising: a tank (13) that is an airtight container having an inlet (from 11) through which said fluid flows in and an outlet (to 12) through which said fluid flows out and interposed in said channel (11, 12).
11. The mass flow control system according to Claim 8, wherein: said external sensor (21, 241) is a concentration sensor configured so as to detect concentration of a specific component in said fluid existing inside said tank (see para. 0052).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka alone or in combination with Doyle as set forth above regarding claim 3.
Regarding claim 5, the use of mass flow controllers in parallel lines that diverge from a common line was well-known in the art as a means to control flow rates to separate destinations (taken as admitted prior art as Applicant did not traverse the prior assertion of well-known status), and it would have been obvious to use Tanaka’s system in a third mode to calibrate a second mass flow controller (including a “second sensor” as claimed, which is not the internal sensor or the external sensor) in such a system.  
 	Regarding claim 6, Tanaka discloses  wherein said control section is configured so as to adjust gain of an amplifier of a control circuit for specifying a mass flow rate of said fluid based on at least a detection signal output (see para. 0123).  The obviousness analysis set forth above regarding claim 5 involves using this process to calibrate the second sensor (in the obvious, parallel MFC, for the purpose of ensuring accuracy thereof) such that flow rate deviation that is deviation between a first flow rate that is a mass flow rate of said fluid detected based on a detection signal output from said first sensor (40B) and a second flow rate that is a mass flow rate of said fluid detected based on a detection signal output from said second sensor becomes smaller than a predetermined threshold (in the obvious, parallel MFC), in a state where said fluid is flowing through said channel at a predetermined mass flow rate, predetermined temperature and predetermined pressure, in said third mode (during the “test mode” of the obvious, second parallel MFC).


Response to Arguments
Applicant's arguments filed 2/7/22 have been fully considered but they are not persuasive.
Applicant’s argument that Tanaka does not disclose “separate and independent first and second housings” is not commensurate with the claim language. The claims instead require a first apparatus that has a first housing, a second apparatus outside of said first apparatus and which has a second housing.  Nothing requires the housing of the first apparatus to encapsulate the entirety of the first apparatus, such that the second apparatus is required to be outside the housing of the first apparatus.  Further, claim 1 even goes on to recite that the control section can be in BOTH the first AND the second housing, suggesting that the housings need not necessarily encapsulate mutually exclusive spaces.
Regarding Minami, Applicant argues that the valve 32 is controlled exclusively by control part 332, 333, and thus there is no second mode of operation in which the valve 32 is controlled by an external sensor of the second apparatus.  In response, see paragraphs 0065 and 0066, where it is explained that the concentration measured by the second apparatus 2 affects the operation of control part 333, which controls valve 32.  The claim language “second operation mode” is seen as broad enough to read on this mode of operation wherein the carrier gas flow rate is changed, because this changes the operation of the valve 32.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
3/7/22